Appeal by the defendant from two amended judgments of the Supreme Court, Kings County (Kramer, J.), both rendered June 17, 1992, revoking sentences of probation previously imposed by the same court upon a finding that he had violated conditions thereof, upon his admissions, and imposing sentences of imprisonment upon his previous convictions of attempted criminal sale of a controlled substance in the third degree (two counts; one each as to Indictment Nos. 15133/89 and 15163/ 89).
Ordered that the appeals are dismissed.
The defendant has absconded and is not now available to obey the mandate of the court (see, People v Diaz, 49 NY2d 760; People v Martin, 119 AD2d 539; People v Bryant, 103 AD2d 832). Thompson, J. P., Sullivan, Miller, Ritter and Santucci, JJ., concur.